Title: Robert Rives to Thomas Jefferson, 3 July 1811
From: Rives, Robert
To: Jefferson, Thomas


          
                  Sir 
                   
                     Oak Ridge 
                     July 3rd 1811
          
		   
		  
		  
		   
		  Under cover you have Invoice of Books which my Son inform’d me you wishd me to order for you from London—I am inform’d they are ¼tos instead of Octavo’s as order’d—and should they not please on that account it will be not the least inconvenience to me to keep them myself
          I am very respectfully Your mt obdt
                  Ro Rives
        